Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-19-00433-CR

                                    Troy SANCHEZ, Jr.,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 81st Judicial District Court, Wilson County, Texas
                              Trial Court No. 19-03-047-CRW
                          Honorable Lynn Ellison, Judge Presiding

     BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE RIOS

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED March 11, 2020.


                                              _____________________________
                                              Rebeca C. Martinez, Justice